Title: From George Washington to Brigadier General William Woodford, 21 November 1779
From: Washington, George
To: Woodford, William


        
          Dr Sir
          Head Quarters West-point 21st Novr 1779.
        
        As soon as your clothing reaches you, you will be pleased to direct its distribution agreeably to the General order, and when this is completed, take up your line of march without waiting further orders. In case you have not received one from the Quarter Master, you will proceed by Sufferans Pompton Rockaway and Morristown. That you may avoid falling in with General Poors Brigade on its march from Sufferans to Kings ferry you will take the Kakeate road. I wish you to use all the dispatch in your power, that you may be on the ground as soon as possible. I am &.
      